 


 HCON 83 ENR: Directing the Clerk of the House of Representatives to make a further correction in the enrollment of H.R. 2608.
U.S. House of Representatives
2011-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Twelfth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. CON. RES. 83 


October 4, 2011
Agreed to
 
CONCURRENT RESOLUTION 
Directing the Clerk of the House of Representatives to make a further correction in the enrollment of H.R. 2608. 
 
 
That, in the enrollment of the bill (H.R. 2608) making continuing appropriations for fiscal year 2012, and for other purposes, the Clerk of the House of Representatives shall make the following further correction: Amend section 124 to read as follows: 
 
124.Section 8909a(d)(3)(A)(v) of title 5, United States Code, shall be applied by substituting the date specified in section 106(3) of this Act for the date specified in such section 8909a(d)(3)(A)(v)..  Clerk of the House of Representatives.Secretary of the Senate. 